TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00084-CR



                               Charles E. Christopher, Appellant

                                                 v.

                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 58675, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Charles E. Christopher seeks to appeal from a judgment of conviction for aggravated

sexual assault. The trial court has certified that this is a plea bargain case and Christopher has no

right of appeal. See Tex. R. App. P. 25.2(a)(2). The court has also certified that Christopher waived

his right of appeal. The appeal is dismissed. See id. rule 25.2(d).




                                              __________________________________________

                                              David Puryear, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed for Want of Jurisdiction

Filed: March 17, 2006

Do Not Publish